      Case 7:20-cv-00461-CS-PED Document 93 Filed 04/07/21 Page 1 of 1


                                HALSBAND LAW OFFICES
                                    ATTORNEYS AT LAW
                                   COURT PLAZA SOUTH
                                21 MAIN STREET, EAST WING
                                  THIRD FLOOR, SUITE 304
                               HACKENSACK, NEW JERSEY 07601
                                      T. 201.487.6249
                                      F. 201.487.3176
                                      www.halsbandlaw.com

DAVID S. HALSBAND                                                            JYOTI M. HALSBAND
ADMITTED TO NJ, NY & MA BARS                                                 ADMITTED TO NJ & NY BARS

April 7, 2021

Via ECF and Email: chambersnysdseibel@nysd.uscourts.gov.

Honorable Cathy Seibel
The Hon. Charles L. Brieant Jr.
Federal Building and United States Courthouse
300 Quarropas St.
White Plains, NY 10601-4150

Re:     Graham v. Prizm Associates Inc. et al.
        Civil Action No. 20-civ-461-CS

Dear Judge Seibel:

I represent the Plaintiff in this matter. On April 7 (today), I filed a letter to Judge Davison
informing him of a bankruptcy filing of David and Karina Gonzalez, two Defendants in
this case. I attached to the letter the Notice of the Chapter 7 Bankruptcy Filing, which was
a two-page document. On the top of the first page, the social security numbers of the
debtors are shown and I inadvertently did not redact these numbers. Within minutes of the
filing, I realized my error and I contacted the ECF Help Desk who immediately sealed the
document.

The ECF Help Desk instructed me to file a motion to seal the document permanently.
Accordingly, I respectfully submit this letter-motion to permanently seal ECF Document
91-1. I apologize to the court for this mistake.

Respectfully,
                                      The Clerk of Court is respectfully directed to strike Doc. 91
s/David S. Halsband
                                      (including Doc. 91-1) from the docket. Plaintiff shall re-file a
David S. Halsband
                                      redacted version.




                                                                                     4/7/21
